Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 17, applicant claims “an amount required to purchase the lottery ticket is provided by the lottery ticket provider”.  It is unclear “an amount” of what is being provided, and who is being provided it.  In particular “an amount” is defined as “a quantity of something”, however the “something” is not claimed, and who the something is being provided to is further not claimed.  This claim at best amounts to “the lottery ticket provider providing something to somewhere.”  As best understood by examiner, this is intending to claim that the ticket provider is providing information related to the amount of money that will be charged to the purchaser.  However it is possible that applicant is attempting to claim that an amount of money is being provided by the lottery ticket provider to the purchaser, however it seems to examiner that this would simply mean that the lottery ticket is free.   

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 8, 10-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zygula (US 20170091742) in view of Marshall (US 20020116266).
In claim 1, Zygula discloses 
Providing a lottery ticket for purchase (paragraph 7 “the difference between the purchase price and the round up price of $0.25 may be used to purchase a portion of a lottery ticket)
Processing a purchase of the lottery ticket, wherein the lottery ticket was part of a purchase transaction comprising at least one good or service and the lottery ticket and (paragraphs 7-9 “upon completion of a transaction including the purchase of an item from the merchant)
Communicating a result of a lottery game comprising the lottery ticket (paragraph 8-11 , receive winning funds associated with the winning lottery ticket number from the master lottery server, and distribute to each of the user identities associated with a lottery ticket number that matches the winning lottery ticket number, the fractional winning amount)
Zygula fails to disclose establishing a prize amount for the lottery game which is equal to a purchase price of the at least one good or service, establishing a winning value amount for the lottery ticket wherein the winning value of the lottery ticket is equal to the prize amount of the lottery ticket, however Marshall discloses establishing a prize amount for the lottery game which is equal to a purchase price of the at least one good or service, establishing a winning value amount for the lottery ticket wherein the winning value of the lottery ticket is equal to the prize amount of the lottery ticket (paragraph 13 “a prize for winning the lottery may be the provision of the good or service at […] no 
In re claim 15, Zygula discloses
A lottery ticket provider (paragraph 7, purchase a portion of the lottery ticket means this is a lottery ticket provider, figure 1 #18 as well as #20)
A lottery game provider (paragraph 7, figure 1 #38)
A point of sale wherein the point of sale determines the purchase price of the aat least one good or service (paragraph 7, point of sale system figure 1 #22, paragraph 23, the purchase price is determined to be $16.75 and rounded up to $17)
A purchase transaction processor (paragraph 7, the fractional transaction server stores the ownership fraction associated with each user identity of the lottery ticket, figure 1 #12)
Zygula fails to disclose the lottery game comprises a lottery game prize wherein the lottery game prize is equal to a purchase price of at least one good or service, however Marshall discloses the lottery game comprises a lottery game prize wherein the lottery game prize is equal to a purchase price of at least one good or service (paragraph 13 “a prize for winning the lottery may be the provision of the good or service at […] no cost”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zygula with Marshall in order to allow for the user to receive the good or service as the prize of the award for increased excitement of the player.
In claim 2, Zygula fails to disclose initiating the lottery game upon the processing of the purchase of the lottery ticket , however Marshall discloses an instant win type lottery game in which the player immediately learns whether the player has won the lottery (paragraph 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zygula with Marshall in order to offer a wider range of gambling options to the customer.

In claims 5, Zygula discloses the purchase price is determined based on a value of the at least one good or service purchased as part of the purchase transaction (paragraph 7, the purchase price is based upon the amount remaining to round up to the next dollar, which is based on the purchase price of the at least one good, such as the amount being $16.75 leaving $0.25 remaining to round up)
In claim 6, Zygula discloses the purchase price is a difference of the value of the at least one good or service purchased and a next, greater whole dollar amount (paragraph 7)
In claim 7, Zygula discloses communicating the result comprises information a purchaser of the lottery ticket that the lottery ticket is a winning ticket (paragraph 8-11, distributing the winning amount is informing the purchaser that the lottery ticket is a winning ticket)
	In re claims 8 and 11, Marshall discloses communicating the result comprises providing the purchaser with a stored value card which is loaded with an amount equal to a winning value amount for the lottery ticket, comprising providing an electronic stored value card (paragraph 63 discloses a coupon which would be a stored value card.  Further, this is disclosed in the alternative by paragraphs 13-14 discloses that a prize is provided which is the provision of a good or service at a reduced or no cost, on either a scratch off or on an electronic computer.  This reads on an electronic stored card, as the prizes are on an electronic account)
	In claim 10, Marshall discloses activating a redemption indicia on the lottery ticket 
	In claim 12, Marshall discloses communicating the result comprises providing the purchaser with a winning value amount for the lottery ticket (paragraph 63)
In claim 13, Zygula discloses providing the purchaser with a winning value amount for the lottery ticket (paragraph 8-11)

	In re claim 17, Zygula disclose a wager amount required to purchase the lottery ticket is provided by the lottery ticket provider (paragraph 7 discloses the price amount of $0.25 is provided as information to the user.)
In claim 19, Zygula discloses the purchase price is determined based on a value of the at least one good or service purchased as part of the purchase transaction (paragraph 7, the purchase price is based upon the amount remaining to round up to the next dollar, which is based on the purchase price of the at least one good, such as the amount being $16.75 leaving $0.25 remaining to round up)
In claim 20, Zygula discloses the purchase price is a difference of the value of the at least one good or service purchased and a next, greater whole dollar amount (paragraph 7)
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zygula in view of Marshall in further view of Packes (US 20050014551)
	In claims 4 and 18, Zygula in view of Marshall fails to disclose that the purchase price is a fixed amount, however Packes disclsoes a lottery ticket with fixed purchase price (paragraph 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants amendments overcome the 112 rejection of claim 17.
Applicant argues that the amendment overcomes the 102 rejection of Zygula.  Examiner agrees, however the newly added limitations appear to be taught by Marshall.  It appears that the newly added limitations are somewhat similar to the limitations of previous claim 9, which was rejected on Marshall, however no argument is made with respect to Marshall, thus no response is deemed necessary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715